GS MORTGAGE SECURITIES CORP. NEW YORK, NEW YORK10282-2198 July 7, 2010 Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re: GS Mortgage Securities Corp. Registration on Form S-3 (File No. 333–164743) Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, the undersigned, on behalf of GS Mortgage Securities Corp. (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 10:30 a.m., Washington, D.C. time on July 9, 2010 or as soon thereafter as practicable. The undersigned is aware of its responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The undersigned acknowledges that should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [Signature page follows.] Very truly yours, GS MORTGAGE SECURITIES CORP. By: /s/ Michelle Gill Name: Michelle Gill Title: Vice President -2-
